Citation Nr: 0837273	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-41 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder, from December 27, 2002 to October 18, 
2007.  

2.  Entitlement to an evaluation in excess of 70 percent for 
depressive disorder, from October 19, 2007.  

3.  Entitlement to an earlier effective date for the 
assignment of a 70 percent evaluation for depressive 
disorder, prior to October 19, 2007.  


REPRESENTATION

Appellant represented by:	Betty Jones, Agent

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The veteran had active service from February 3, to May 10, 
2000.  

By rating action in March 2002, the RO granted service 
connection for depressive disorder and assigned a 10 percent 
evaluation; effective from May 11, 2000, the day following 
discharge from service.  38 C.F.R. § 3.400(b)(2) (2007).  The 
veteran was notified of this decision and did not appeal.  
38 C.F.R. §§ 20.201, 20.302 (2007); see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision which 
assigned an increased rating to 30 percent for depressive 
disorder; effective from December 27, 2002; the date of claim 
for increase.  38 C.F.R. § 3.400(o)(2).  A videoconference 
hearing before the undersigned member of the Board was held 
in October 2005.  The Board remanded the appeal for 
additional development in May 2007.  

In a supplemental statement of the case (SSOC), promulgated 
in November 2007, the RO assigned an increased rating to 70 
percent, effective from October 19, 2007.  Thereafter, the 
veteran perfected an appeal as to the effective date assigned 
for the 70 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As noted above, in November 2007, the veteran was granted an 
increased rating to 70 percent for her service-connected 
psychiatric disorder, and a total rating for compensation 
purposes based on individual unemployability (TDIU); each 
effective from October 19, 2007.  In December 2007, the 
veteran expressed dissatisfaction with the effective date 
assigned for the 70 percent evaluation, and a statement of 
the case was promulgated in March 2008.  On a VA Form 9 
received in April 2008, the veteran indicated that she was 
dissatisfied with, in part, the effective date assigned for 
the 70 percent rating, and checked the box indicating that 
she wished to appear at a videoconference hearing before a 
member of the Board at the RO.  However, it does not appear 
that any additional action was undertaken concerning the 
veteran's request.  As the veteran has not withdrawn her 
timely request for such a hearing, this issue must be 
returned to the RO.  

Because the earlier effective date issue for which the 
veteran has requested a hearing is inextricably intertwined 
with the issue of entitlement to increased ratings for the 
periods shown above, the Board is precluded from adjudicating 
any of the veteran's claims at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Therefore, the 
claims for evaluations in excess of 30- and 70 percent for 
depressive disorder will be held in abeyance pending the 
outcome of the required development.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

